11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Michael Allen Wells,                             * From the 350th District Court
                                                  of Taylor County,
                                                  Trial Court No. 11148-D.

Vs. No. 11-17-00243-CV                           * January 17, 2019

Assemblers, Inc.,                                * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.